Per Curiam.

The issues raised by appellee Lamko, Inc. on appeal all deal with the sufficiency of the evidence adduced at the trial level to support the judgment of the court. The authority of an appellate court to reverse the judgment of a trial court based solely on a question of the sufficiency of the evidence has been ruled on most recently by this court in Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77.
This court in Seasons was presented with a situation quite similar to the one in the case sub judice. The trial court entered judgment for Seasons Coal Co. against the city of Cleveland on a contract into which the city contended it entered only after Seasons had induced the city to do so by fraud. The court of appeals reversed the trial court finding the evidence to support the city’s claim of fraud. However, this court was compelled to reverse the judgment of the court of appeals. This court properly explained that, “[w]hile * * * in some instances an appellate court is duty-bound to exercise the limited prerogative of reversing a judgment as being against the manifest weight of the evidence in a proper case, it is also important that in doing so a court of appeals be guided by a presumption that the findings of the trier-of-fact were indeed correct.” Seasons Coal Co., supra, at 79-80.
The court of appeals by reversing the trial court in this case did not afford the judgment of the trial court the presumption it deserved. There was evidence presented at the trial level as to all the elements of fraud:
“(a) a representation or, where there is a duty to disclose, concealment of a fact,
“(b) which is material to the transaction at hand,
“(c) made falsely, with knowledge of its falsity, or with such utter disregard and recklessness as to whether it is true or false that knowledge may be inferred,
“(d) with the intent of misleading another into relying upon it,
“(e) justifiable reliance upon the representation or concealment, and
“(f) a resulting injury proximately caused by the reliance.” Friedland v. Lipman (1980), 68 Ohio App. 2d 255 [22 O.O.3d 422], paragraph one of the syllabus.
The appellate court found the element of justifiable reliance to be lacking. This court made it quite clear in C. E. Morris Co. v. Foley Construction Co. (1978), 54 Ohio St. 2d 279 [8 O.O.3d 261], that appellate courts are not to substitute their judgment for that of a trial court stating that: “Judgments supported by some competent, credible evidence going to all the essential elements of the case will not be reversed by a reviewing court as being *170against the manifest weight of the evidence.” See, also, Frankenmuth Mut. Ins. Co. v. Selz (1983), 6 Ohio St. 3d 169, 172.
It is therefore the judgment of this court that the court of appeals acted improperly in reversing the trial court where there was competent, credible evidence going to all the essential elements of fraud. We, therefore, reverse the judgment of the court of appeals.

Judgment reversed.

Celebrezze, C.J., W. Brown, Sweeney, Grey and C. Brown, JJ., concur.
Holmes and J. P. Celebrezze, JJ., dissent.
Grey, J., of the Fourth Appellate District, sitting for Locher, J.